BRADLEY, Judge.
The prior opinion of this court, 386 So.2d 224, has been reversed in part and remanded by the supreme court, 386 So.2d 228. On remand to this court, and in compliance with the supreme court’s opinion of May 9, 1980, the judgment of the Montgomery County Circuit Court holding ABC Regulation No. 44 constitutional is affirmed.
However, in view of the opinion of the supreme court affirming this court’s holding that Little Caesar’s, Inc. was not guilty of the charge of “walking around with drinks,” we remand this cause to the circuit court with instructions that the cause be sent back to the ABC Board for further consideration.
AFFIRMED IN PART; REVERSED IN PART AND REMANDED WITH INSTRUCTIONS.
WRIGHT, P. J., and HOLMES, J., concur.